Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February  9, 2006








 
Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed February  9, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01171-CV
____________
 
IN RE LAWRENCE EDWARD THOMPSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 18, 2005, relator filed a petition
for writ of habeas corpus in this court.[1]  In his petition, relator sought to have this
court to set aside thirteen orders holding him in contempt of court for
refusing to testify in response to a subpoena in a criminal case.[2]  




On January 20, 2006, the State filed a motion to dismiss the
petition for want of jurisdiction.  This
court=s jurisdiction over habeas petitions
seeking relief from contempt judgments is limited to cases in which a person=s liberty is restrained because the
person has violated an order issued by a court in a civil case.  See Tex.
Gov=t Code Ann. ' 22.221(d) (Vernon 2005).  We lack jurisdiction to grant habeas relief
in this criminal law matter.  Therefore,
we grant the State=s motion to dismiss.
Accordingly, we dismiss relator=s petition for writ of habeas corpus
for want of jurisdiction. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 9, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson. 




            [1]  Relator is currently serving a seventy-five
year sentence in the Texas Department of Criminal Justice for burglary of a
habitation.


            [2]  The subpoena was served in cause numbers
1024674 and 1023044 in the 248th District Court in Harris County, styled The
State of Texas v. Patrick Encalade.